438 F.2d 1230
GOVERNMENT OF the VIRGIN ISLANDSv.Thomas A. LAWRENCE, Appellant.
No. 18795.
United States Court of Appeals, Third Circuit.
Argued Jan. 27, 1971.Decided March 17, 1971.

William W. Bailey, Charlotte Amalie, St. Thomas, V.I., for appellant.
Joel D. Sacks, Asst. U.S. Atty., Charlotte Amalie, St. Thomas, V.I., for appellee.
Before KALODNER, FREEDMAN1 and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of conviction of the District Court of the Virgin Islands, Division of St. Thomas and St. John, pursuant to a jury verdict finding the defendant appellant, Thomas A. Lawrence, guilty of armed robbery in violation of 14 V.I.C. Secs. 11 and 1961.


2
On this appeal Lawrence challenges as prejudicial error several of the trial judge's rulings on the admission of evidence and his discussion of that evidence in the course of his charge to the jury.  He also contends that the jury's verdict was against the weight of the evidence and that an acquittal should be directed.


3
On review of the record we are of the opinion that the challenges to the trial judge's evidentiary rulings and charge are without merit.


4
We are further of the opinion that there is no merit to the contention that they jury's verdict was against the weight of the evidence.  The evidence adduced at the trial was more than adequate to sustain the jury's verdict of guilty.


5
For the reasons stated the judgment of conviction will be affirmed.



1
 Judge Freedman participated in the consideration and decision of this opinion, but died before its filing